Exhibit 10.2

 

Execution Version

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of January 4,
2019, is made and entered into by and among Agiliti, Inc., a Delaware
corporation (the “Company”), THL Agiliti LLC, a Delaware limited liability
company (“THL Agiliti”), Thomas J. Leonard (the “Executive”), and the
individuals listed as Other Holders on the signature pages hereto (the “Other
Holders” and, together with THL Agiliti, the Executive and any person or entity
who hereafter becomes a party to this Agreement pursuant to Section 6.2 of this
Agreement, a “Holder” and collectively the “Holders”).

 

RECITALS

 

WHEREAS, Federal Street Acquisition Corp., a Delaware corporation (“FSAC”), and
certain of the Holders are parties to a Registration Rights Agreement, dated as
of July 18, 2017 (the “Existing Registration Rights Agreement”);

 

WHEREAS, on December 19, 2018, the Company entered into an Amended and Restated
Agreement and Plan of Merger (as amended to date, the “Merger Agreement”) with
FSAC, Agiliti Holdco, Inc. (f/k/a “UHS Holdco, Inc.”), a Delaware corporation
(“Agiliti Holdco”), Umpire SPAC Merger Sub, Inc., a Delaware corporation, Umpire
Cash Merger Sub, Inc. a Delaware corporation, IPC/UHS, L.P. and IPC/UHS
Co-Investment Partners, L.P. in the capacities set forth therein and solely for
the purposes of Sections 1.6 and 9.12 thereof, Umpire Equity Merger Sub, Inc., a
Delaware corporation, pursuant to which FSAC and Agiliti Holdco will become
wholly-owned subsidiaries of the Company;

 

WHEREAS, pursuant to the Merger Agreement, holders of FSAC common stock will
receive shares of Common Stock (as defined below) and warrants to purchase FSAC
common stock will become warrants to purchase Common Stock;

 

WHEREAS, pursuant to the Merger Agreement, holders of Agiliti Holdco common
stock will receive cash and, in the case of certain management equityholders,
common stock and/or options to purchase shares of Common Stock;

 

WHEREAS, the parties to the Existing Registration Rights Agreement wish to
terminate such agreement and enter into this Agreement with respect to the
Common Stock and Warrants to purchase Common Stock (“Warrants”);

 

WHEREAS, it is a condition to the consummation of the transactions contemplated
by the Merger Agreement that the parties hereto enter into this Agreement,
pursuant to which the Company shall grant to THL Agiliti, the Executive and the
Other Holders certain registration rights with respect to the Registrable
Securities (as defined below), as set forth in this Agreement; and

 

NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

 

--------------------------------------------------------------------------------



 

ARTICLE I
DEFINITIONS

 

1.1                               Definitions. The terms defined in this
Article I shall, for all purposes of this Agreement, have the respective
meanings set forth below:

 

“Adverse Disclosure” shall mean any public disclosure of material non-public
information, which disclosure, in the good faith judgment of the Board, after
consultation with counsel to the Company, (i) would be required to be made in
any Registration Statement or Prospectus in order for the applicable
Registration Statement or Prospectus not to contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein (in the case of any prospectus and any preliminary prospectus,
in the light of the circumstances under which they were made) not misleading,
(ii) would not be required to be made at such time if the Registration Statement
were not being filed, and (iii) the Company has a bona fide business purpose for
not making such information public.

 

“Agreement” shall have the meaning given in the Preamble hereto.

 

“Affiliate” of any person shall mean any other person controlled by, controlling
or under common control with such person; provided that (i) the Company and its
subsidiaries shall not be deemed to be Affiliates of any Holder and (ii) no
Holder shall be deemed to be an Affiliate of any other Holder by reason of an
investment in, or holding of Common Stock (or securities convertible or
exchangeable for shares of Common Stock) or Warrants of, the Company.  As used
in this definition, “control” (including, with its correlative meanings,
“controlling,” “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities, by contract or
otherwise).

 

“Beneficially Own” and correlative terms such as “Beneficial Ownership” shall
have the meaning set forth in Rule 13d-3 under the Exchange Act and shall be
calculated in accordance therewith.

 

“Board” shall mean the Board of Directors of the Company.

 

“Block Trade” shall mean an offering and/or sale of Registrable Securities by
any Holder on a block trade basis (whether underwritten or otherwise) effected
without substantial marketing efforts prior to the pricing, including, without
limitation, a same day trade, overnight trade or similar transaction.

 

“Commission” shall mean the Securities and Exchange Commission.

 

“Common Stock” shall mean the Company’s common stock, par value $0.0001 per
share.

 

“Company” shall have the meaning given in the Preamble hereto.

 

“Demand Registration” shall have the meaning given in subsection 2.1.1.

 

“Demanding THL Holders” shall have the meaning given in subsection 2.1.1.

 

2

--------------------------------------------------------------------------------



 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as it may be
amended from time to time.

 

“Executive” shall have the meaning given in the Preamble hereto.

 

“Executive Registrable Securities” shall mean (i) all shares of Common Stock
(including any shares of Common Stock issued or issuable upon exercise of
Rollover Options (as defined in the Merger Agreement) or pursuant to awards
granted under the Company’s incentive plans) whether now held or hereafter
acquired and (ii) any other equity security of the Company issued or issuable
with respect to any such share of Common Stock by way of a stock dividend or
stock split or in connection with a combination of shares, recapitalization,
merger, consolidation or reorganization, in each case held by the Executive and
his Permitted Transferees.

 

“Existing Registration Rights Agreement” shall have the meaning given in the
Recitals hereto.

 

“Follow-on Holdback Period” shall have the meaning given in subsection 3.4.1.

 

“FSAC” shall have the meaning given in the Recitals hereto.

 

“Holders” shall have the meaning given in the Preamble hereto.

 

“Initial Holdback Period” shall mean the period commencing on the date hereof
and continuing until July 3, 2019, which is the calendar date that is 180 days
following the date hereof.

 

“Maximum Number of Securities” shall have the meaning given in subsection 2.1.4.

 

“Merger Agreement” shall have the meaning in the Recitals hereto.

 

“Misstatement” shall mean an untrue statement of a material fact or an omission
to state a material fact required to be stated in a Registration Statement or
Prospectus, or necessary to make the statements in a Registration Statement or
Prospectus in the light of the circumstances under which they were made not
misleading.

 

“Other Holders” shall have the meaning given in the Preamble hereto.

 

“Other Registrable Securities” shall mean (i) all shares of Common Stock
received pursuant to the Merger Agreement in exchange for Class A common stock
of FSAC, and (ii) any other equity security of the Company issued or issuable
with respect to any such share of Common Stock by way of a stock dividend or
stock split or in connection with a combination of shares, recapitalization,
merger, consolidation or reorganization, in each case held by each of the Other
Holders and their respective Permitted Transferees.

 

“Permitted Transferees” shall mean a person or entity to whom a Holder of
Registrable Securities is permitted to transfer such Registrable Securities in
accordance with this Agreement, to the extent such Registrable Securities remain
Registrable Securities following such transfer.

 

“Piggyback Registration” shall have the meaning given in subsection 2.2.1.

 

3

--------------------------------------------------------------------------------



 

“Prospectus” shall mean the prospectus included in any Registration Statement,
as supplemented by any and all prospectus supplements and as amended by any and
all post-effective amendments and including all material incorporated by
reference in such prospectus.

 

“Pro Rata” shall have the meaning given in subsection 2.1.4(a).

 

“Registrable Securities” shall mean the THL Registrable Securities, the
Executive Registrable Securities and the Other Registrable Securities; provided,
however, that, as to any particular Registrable Security, such securities shall
cease to be Registrable Securities when: (A) a Registration Statement with
respect to the sale of such securities shall have become effective under the
Securities Act and such securities shall have been sold, transferred, disposed
of or exchanged in accordance with such Registration Statement; (B) such
securities shall have been otherwise transferred, new certificates for such
securities not bearing a legend restricting further transfer shall have been
delivered by the Company and subsequent public distribution of such securities
shall not require registration under the Securities Act; (C) such securities
shall have ceased to be outstanding; (D) such securities may be sold without
registration pursuant to Rule 144 promulgated under the Securities Act (or any
successor rule promulgated thereafter by the Commission) (but with no volume or
other restrictions or limitations) and represent beneficial ownership of less
than 2.5% of the outstanding Common Stock; or (E) such securities have been sold
to, or through, a broker, dealer or underwriter in a public distribution or
other public securities transaction.

 

“Registration” shall mean a registration effected by preparing and filing a
registration statement or similar document in compliance with the requirements
of the Securities Act, and the applicable rules and regulations promulgated
thereunder, and such registration statement becoming effective.

 

“Registration Expenses” shall mean any and all expenses of a Registration,
regardless of whether the applicable Registration Statement is declared
effective, including, without limitation, the following:

 

(A)                               all registration and filing fees (including
fees with respect to filings required to be made with the Financial Industry
Regulatory Authority, Inc.) and any securities exchange on which the Common
Stock is then listed;

 

(B)                               fees and expenses of compliance with
securities or blue sky laws (including reasonable fees and disbursements of
counsel for the Underwriters in connection with blue sky qualifications of
Registrable Securities);

 

(C)                               expenses relating to any analyst or investor
presentations or any “road shows” undertaken in connection with the
Registration;

 

(D)                               printing, messenger, telephone and delivery
expenses;

 

(E)                                fees and disbursements of custodians, counsel
for the Company, all independent registered public accountants of the Company
incurred specifically in connection with such Registration (including the
expenses relating to any comfort letters or costs associated with the

 

4

--------------------------------------------------------------------------------



 

delivery by independent certified public accountants of any “comfort” letters or
any special audits incidental to or required by any registration or
qualification);

 

(F)                                 reasonable fees and expenses of legal
counsel to the Holders holding Registrable Securities included in each
Registration Statement selected pursuant to Section 3.2 hereof;

 

(G)                               costs of printing and producing any agreements
among Underwriters, underwriting agreements, any “blue sky” or legal investment
memoranda and any selling agreements and other documents in connection with the
Registration and the offering, sale or delivery of the Registrable Securities;

 

(H)                              fees and disbursements of Underwriters
customarily paid by issuers of securities, including, if necessary, a “qualified
independent underwriter” within the meaning of the rules of the Financial
Industry Regulatory Authority, Inc. (in each case, excluding underwriting
discounts, commissions and transfer taxes);

 

(I)                                   transfer agents’ and registrars’ fees and
expenses and the fees and expenses of any other agent or trustee appointed in
connection with the Registration; and

 

(J)                                   fees and expenses payable in connection
with any ratings of the Registrable Securities, including expenses relating to
any presentations to rating agencies.

 

“Registration Statement” shall mean any registration statement that covers the
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus included in such registration statement, amendments (including
post-effective amendments) and supplements to such registration statement, and
all exhibits to and all material incorporated by reference in such registration
statement.

 

“Requesting Holder” shall have the meaning given in subsection 2.1.1.

 

“Sale Transaction” shall have the meaning given in subsection 3.4.1.

 

“Shelf Offering” shall have the meaning given in subsection 2.4.2.

 

“Shelf Offering Notice” shall have the meaning given in subsection 2.4.2.

 

“Shelf Registration” shall have the meaning given in subsection 2.4.2.

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

 

“Special Registration Statement” shall mean a Registration Statement (i) filed
in connection with any employee stock option or other benefit plan, (ii) for an
exchange offer or offering of securities solely to the Company’s existing
securityholders, (iii) for an offering of debt that is convertible into equity
securities of the Company, (iv) for the registration of shares of Common Stock
issuable upon exercise of securities exercisable or convertible into Common
Stock, or (iv) for a dividend reinvestment plan.

 

“THL Agiliti” shall have the meaning given in the Preamble hereto.

 

5

--------------------------------------------------------------------------------



 

“THL Registrable Securities” shall mean (i) all shares of Common Stock
(including any shares of Common Stock issued or issuable upon exercise of
Warrants) whether now held or hereafter acquired, (ii) all Warrants whether now
held or hereafter acquired, and (iii) any other equity security of the Company
issued or issuable with respect to any such share of Common Stock or Warrants by
way of a stock dividend or stock split or in connection with a combination of
shares, recapitalization, merger, consolidation or reorganization, in each case
held by THL Agiliti or any of its Affiliates and Permitted Transferees.

 

“Underwriter” shall mean a securities dealer who purchases any Registrable
Securities as principal in an Underwritten Offering and not as part of such
dealer’s market-making activities.

 

“Underwritten Registration” or “Underwritten Offering” shall mean a Registration
in which securities of the Company are sold to an Underwriter in a firm
commitment underwriting for distribution to the public.

 

“Warrants” shall have the meaning given in the Recitals hereto.

 

“WKSI” means a “well-known seasoned issuer” as defined under Rule 405 of the
Securities Act.

 

ARTICLE II
REGISTRATIONS

 

2.1                               Demand Registration for Non-Shelf Offerings

 

2.1.1                     Request for Registration. Subject to the provisions of
subsection 2.1.4 and Section 3.5 hereof, at any time and from time to time on or
after the date the Company consummates the transactions contemplated by the
Merger Agreement, the holders of a majority of the THL Registrable Securities
(the “Demanding THL Holders”) may make a written demand for Registration of all
or part of their respective Registrable Securities, which written demand shall
describe the amount and type of securities to be included in such Registration
and the intended method(s) of distribution thereof (such written demand a
“Demand Registration”).  The Company shall, within five (5) days of the
Company’s receipt of the Demand Registration, notify, in writing, all other
Holders of Registrable Securities of such demand, and each Holder of Registrable
Securities who thereafter wishes to include all or a portion of such Holder’s
Registrable Securities in a Registration pursuant to a Demand Registration (each
such Holder that includes all or a portion of such Holder’s Registrable
Securities in such Registration, a “Requesting Holder”) shall so notify the
Company, in writing, within five (5) days after the receipt by the Holder of the
notice from the Company. For the avoidance of doubt, to the extent a Requesting
Holder also separately possesses Demand Registration rights pursuant to this
Section 2.1.1 but is not the Holder who exercised such Demand Registration
rights, the exercise by such Requesting Holder of its rights pursuant to the
foregoing sentence shall not count as the exercise by it of one of its Demand
Registration rights.  Upon receipt by the Company of any written notification
from a Requesting Holder(s) to the Company, such Requesting Holder(s) shall be
entitled to have its Registrable Securities included in a Registration pursuant
to a Demand Registration and the Company shall effect, as soon thereafter as
practicable, but not more than twenty (20) days immediately after the Company’s
receipt of the Demand Registration, the Registration of all Registrable
Securities

 

6

--------------------------------------------------------------------------------



 

requested by the Demanding THL Holders and Requesting Holders pursuant to such
Demand Registration.  The holders of a majority of THL Registrable Securities
will have the right to initiate up to (3) Demand Registrations in a twelve-month
period pursuant this subsection 2.1.1 on behalf of the Holders of THL
Registrable Securities; provided, however, that a Registration shall not be
counted for such purposes unless the Registration Statement has become effective
and all of the Registrable Securities requested by the Requesting Holders to be
registered on behalf of the Requesting Holders in such Registration have been
sold, in accordance with Section 3.1 of this Agreement; provided, further
that, the Company will not be required to effect more than one Demand
Registration in any consecutive 90-day period. Each Holder agrees that such
Holder shall treat as confidential the receipt of the notice of Demand
Registration and shall not disclose or use the information contained in such
notice of Demand Registration without the prior written consent of the Company
until such time as the information contained therein is or becomes available to
the public generally, other than as a result of disclosure by the Holder in
breach of the terms of this Agreement.

 

2.1.2                     Effective Registration. Notwithstanding the provisions
of subsection 2.1.1 above or any other part of this Agreement, a Registration
pursuant to a Demand Registration shall not count as a Registration (i) unless
and until the Registration Statement filed with the Commission with respect to a
Registration pursuant to a Demand Registration has been declared effective by
the Commission and (ii) the Company has complied with all of its obligations
under this Agreement with respect thereto; provided, further, that if, after
such Registration Statement has been declared effective, an offering of
Registrable Securities in a Registration pursuant to a Demand Registration is
subsequently interfered with by any stop order or injunction of the Commission,
federal or state court or any other governmental agency the Registration
Statement with respect to such Registration shall be deemed not to have been
declared effective, unless and until, (i) such stop order or injunction is
removed, rescinded or otherwise terminated, and the Holders of a majority of the
Registrable Securities participating in the Registration elect to continue with
such Registration and accordingly notify the Company in writing, but in no event
later than five (5) days of such removal, rescission or termination, of such
election; provided, further, that the Company shall not be obligated or required
to file another Registration Statement until the Registration Statement that has
been previously filed with respect to a Registration pursuant to a Demand
Registration becomes effective or is subsequently terminated.

 

2.1.3                     [Reserved.]

 

2.1.4                     Reduction of Underwritten Offering. If the managing
Underwriter or Underwriters in an Underwritten Registration pursuant to a Demand
Registration, in good faith, advises the Company, the Demanding THL Holders and
the Requesting Holders (if any) in writing that the dollar amount or number of
Registrable Securities that the Demanding THL Holders and the Requesting Holders
(if any) desire to sell exceeds the maximum dollar amount or maximum number of
equity securities that can be sold in the Underwritten Offering without
adversely affecting the proposed offering price, the timing, the distribution
method, or the probability of success of such offering (such maximum dollar
amount or maximum number of such securities, as applicable, the “Maximum Number
of Securities”), then the THL Registrable Securities, the Executive Registrable
Securities and the Other Registrable Securities requested to be included in the
Registration shall be included in such Underwritten Offering pro rata based on
the respective number of Registrable Securities that each Holder thereof
Beneficially Owns and the aggregate

 

7

--------------------------------------------------------------------------------



 

number of Registrable Securities that such Holders Beneficially Own (such
proportion is referred to herein as “Pro Rata”), in an aggregate amount up to
the Maximum Number of Securities.

 

2.1.5                     Demand Registration Withdrawal. Demanding THL Holders
and Requesting Holders shall have the right to withdraw all or a portion of
their Registrable Securities from a Registration pursuant to a Demand
Registration for any or no reason whatsoever upon written notification to the
Company and the Underwriter or Underwriters (if any) of their intention to
withdraw such Registrable Securities from such Registration (x) in the case of a
Demand Registration not involving an Underwritten Offering, prior to the
effectiveness of the applicable Registration Statement or (y) in the case of any
Demand Registration involving an Underwritten Offering, prior to the pricing of
such Underwritten Offering. Notwithstanding anything to the contrary in this
Agreement, the Company shall be responsible for the Registration Expenses
incurred in connection with a Registration pursuant to a Demand Registration
prior to its withdrawal under this subsection 2.1.5.

 

2.1.6                     Limitation on Participation in Demand Registrations.
The Company shall not grant to any other stockholders of the Company the right
to request the Company to register any securities of the Company in a Demand
Registration, without the prior written consent of the Holders of a majority of
the Registrable Securities participating in a Demand Registration.

 

2.2                               Piggyback Registration.

 

2.2.1                     Piggyback Rights. Subject to the provisions of
Section 4.1 hereof, if the Company proposes to file a Registration Statement
under the Securities Act with respect to an offering of equity securities, or
securities or other obligations exercisable or exchangeable for, or convertible
into equity securities, for its own account or for the account of stockholders
of the Company (or by the Company and by the stockholders of the Company other
than a Demand Registration governed by Section 2.1 or a Shelf Registration,
Shelf Offering or Block Trade governed by Section 2.3), other than a Special
Registration Statement, then the Company shall give written notice of such
proposed filing to all of the Holders of Registrable Securities as soon as
practicable but not less than fifteen (15) days before the anticipated filing
date of such Registration Statement, which notice shall (A) describe the amount
and type of securities to be included in such offering, the intended
method(s) of distribution, and the name of the proposed managing Underwriter or
Underwriters, if any, in such offering, and (B) offer to all of the Holders of
Registrable Securities the opportunity to register the sale of such number of
Registrable Securities as such Holders may request in writing within ten
(10) days after receipt of such written notice (such Registration a “Piggyback
Registration”). The Company shall, in good faith, cause such Registrable
Securities to be included in such Piggyback Registration and shall use its best
efforts to cause the managing Underwriter or Underwriters of a proposed
Underwritten Offering to permit the Registrable Securities requested by the
Holders pursuant to this subsection 2.2.1 to be included in a Piggyback
Registration on the same terms and conditions as any similar securities of the
Company included in such Registration and to permit the sale or other
disposition of such Registrable Securities in accordance with the intended
method(s) of distribution thereof.

 

2.2.2                     Reduction of Piggyback Registration. If the managing
Underwriter or Underwriters in an Underwritten Registration that is to be a
Piggyback Registration, in good faith, advises the Company and the Holders of
Registrable Securities participating in the Piggyback

 

8

--------------------------------------------------------------------------------



 

Registration in writing that the dollar amount or number of the Common Stock
that the Company desires to sell, taken together with (i) the Common Stock, if
any, as to which Registration has been demanded pursuant to separate written
contractual arrangements with persons or entities other than the Holders of
Registrable Securities hereunder, (ii) the Registrable Securities as to which
registration has been requested pursuant Section 2.2 hereof, and (iii) the
Common Stock, if any, as to which Registration has been requested pursuant to
separate written contractual piggy-back registration rights of other
stockholders of the Company, exceeds the Maximum Number of Securities, then

 

(a)                                 the Company shall include in any such
Registration, (i) first, the Common Stock or other equity securities that the
Company desires to sell, which can be sold without exceeding the Maximum Number
of Securities; (ii) second, to the extent that the Maximum Number of Securities
has not been reached under the foregoing clause (i), the THL Registrable
Securities, the Executive Registrable Securities and the Other Registrable
Securities requested to be included in the Registration Pro Rata; and
(iii) third, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clauses (i) and (ii), the Common Stock, if any, as
to which Registration has been requested pursuant to written contractual
piggy-back registration rights of other stockholders of the Company, which can
be sold without exceeding the Maximum Number of Securities; and

 

(b)                                 If the Registration is pursuant to a request
by persons or entities other than the Holders of Registrable Securities, then
the Company shall include in any such Registration, (i) first, the THL
Registrable Securities, the Executive Registrable Securities and the Other
Registrable Securities requested to be included in the Registration Pro Rata and
the Common Stock or other equity securities requested to be included by persons
or entities other than the Holders of Registrable Securities Pro Rata
(calculated in the case of persons or entities other than the Holders of
Registrable Securities based upon such person’s or entity’s Beneficial Ownership
of Common Stock); and (ii) second, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clause (i), at the Company’s
election, the Common Stock elected to be sold by the Company or of other persons
or entities that the Company is obligated to register in a Registration pursuant
to separate written contractual arrangements with such persons and that can be
sold without exceeding the Maximum Number of Securities.

 

2.2.3                     Piggyback Registration Withdrawal. Any Holder of
Registrable Securities shall have the right to withdraw from a Piggyback
Registration for any or no reason whatsoever upon written notification to the
Company and the Underwriter or Underwriters (if any) of his, her or its
intention to withdraw from such Piggyback Registration prior to the
effectiveness of the Registration Statement filed with the Commission with
respect to such Piggyback Registration.  The Company (whether on its own good
faith determination or as the result of a request for withdrawal by persons
pursuant to separate written contractual obligations) may withdraw a
Registration Statement filed with the Commission in connection with a Piggyback
Registration at any time prior to the effectiveness of such Registration
Statement. Notwithstanding anything to the contrary in this Agreement, the
Company shall be responsible for the Registration Expenses incurred in
connection with the Piggyback Registration prior to its withdrawal under this
subsection 2.2.3.

 

9

--------------------------------------------------------------------------------



 

2.2.4                     Unlimited Piggyback Registration Rights. For purposes
of clarity, any Registration effected pursuant to Section 2.2 hereof shall not
be counted as a Registration pursuant to a Demand Registration effected under
Section 2.1 hereof.

 

2.3                               Shelf Registrations.

 

2.3.1                     Demands for Shelf Registration. The Demanding THL
Holders initiating a Demand Registration may request that the registration be
made pursuant to Rule 415 under the Securities Act (a “Shelf Registration”) and,
if the Company is a WKSI at the time any request for a Demand Registration is
submitted to the Company, that such Shelf Registration be an automatic shelf
registration statement (as defined in Rule 405 under the Securities Act) (an
“Automatic Shelf Registration Statement”).  Each such request for a Shelf
Registration shall specify the approximate number of Registrable Securities
requested to be registered and the intended method of distribution, which shall
permit, in addition to firm commitment Underwritten Offerings, any other lawful
means of disposition of Registrable Securities. Within five (5) days after
receipt of any such request, the Company shall give written notice of the Demand
Registration to all other Holders and, subject to the terms of subsection 2.1.4,
shall include in such Demand Registration all Registrable Securities with
respect to which the Company has received written requests for inclusion therein
within five (5) days after the receipt of the Company’s notice.  Until such time
as all Registrable Securities cease to be Registrable Securities or the Company
is no longer eligible to maintain a Shelf Registration Statement, the Company
will keep current and effective such Shelf Registration Statement and file such
supplements or amendments to such Shelf Registration Statement as may be
necessary or appropriate in order to keep such Shelf Registration Statement
continuously effective and usable for the resale of Registrable Securities under
the Securities Act.

 

2.3.2                     Non-Underwritten Shelf Offerings. Subject to the
provisions of Section 3.5 and Section 4.1 hereof, in the event that a
Registration Statement for a Shelf Registration is effective, the Holders of
Registrable Securities included in such Registration Statement shall have the
right at any time or from time to time to elect to sell pursuant to an offering
(other than an Underwritten Offering), Registrable Securities available for sale
pursuant to such Registration Statement (“Shelf Registrable Securities”), and
shall  make such election by delivering to the Company a written notice (a
“Shelf Offering Notice”) with respect to such offering specifying the number of
Shelf Registrable Securities that such Holders desire to sell pursuant to such
offering (the “Shelf Offering”). A Holder’s election to sell Shelf Registrable
Securities in a Shelf Offering that is not an Underwritten Offering shall not
trigger any notification or participation rights hereunder.

 

2.3.3                     Underwritten Shelf Offerings. The holders of a
majority of the THL Registrable Securities shall have the right at any time or
from time to time to elect to sell Shelf Registrable Securities pursuant to an
Underwritten Offering, and shall  make such election by delivering to the
Company a Shelf Offering Notice with respect to such Underwritten Offering
specifying the number of Shelf Registrable Securities that such Holders desire
to sell pursuant to such offering.  As promptly as practicable, but no later
than two (2) business days after receipt of such Shelf Offering Notice, the
Company shall give written notice of such Shelf Offering Notice to all other
Holders of Shelf Registrable Securities.  The Company, subject to subsection
2.3.6 and Section 3.5, shall include in such Shelf Offering the Shelf
Registrable Securities of any other Holder of Shelf Registrable Securities that
shall have made a written request to the Company for

 

10

--------------------------------------------------------------------------------



 

inclusion in such Shelf Offering (which request shall specify the maximum number
of Shelf Registrable Securities intended to be disposed of by such Holder)
within three (3) days after the receipt of the Shelf Offering Notice.  The
Company shall, as expeditiously as possible (and in any event within fifteen
(15) days after the receipt of a Shelf Offering Notice), use its best efforts to
facilitate such Shelf Offering.  Each Holder agrees that such Holder shall treat
as confidential the Shelf Offering Notice and shall not disclose or use the
information contained in the Company’s notice regarding the Shelf Offering
Notice without the prior written consent of the Company and the Holders of
Registrable Securities initiating such Shelf Offering until such time as the
information contained therein is or becomes available to the public generally,
other than as a result of disclosure by the Holder in breach of the terms of
this Agreement.

 

2.3.4                     Block Trades. If Holders of a majority of the THL
Registrable Securities included in a  Registration Statement wish to engage in a
Block Trade off of a Shelf Registration Statement (either through filing an
Automatic Shelf Registration Statement or through a take-down from an already
existing Registration Statement for a Shelf Offering), then notwithstanding the
time periods set forth in subsection 2.4.2, such Holders shall notify the
Company of the Block Trade Shelf Offering not less than two (2) business days
prior to the day such offering is to commence. If such Block Trade is an
Underwritten Offering, the Company shall promptly notify other Holders of
Registrable Securities of such Block Trade Shelf Offering and such other Holders
of Registrable Securities must elect whether or not to participate by the next
business day (i.e. one (1) business day prior to the day such offering is to
commence) (unless a longer period is agreed to by the Holders of a majority of
the THL Registrable Securities initiating the Block Trade) and the Company shall
as expeditiously as possible use its best efforts to facilitate such offering
(which may close as early as two (2) business days after the date it commences);
provided that no holder of securities of the Company, other than a Holder of
Registrable Securities, shall be permitted to participate in an underwritten
Block Trade Shelf Offering without the consent of the holders of a majority of
the Registrable Securities participating in the underwritten Block Trade.

 

2.3.5                     Prospectus Supplements and Post-Effective Amendments.
The Company shall, at the request of the Holders of a majority of the
Registrable Securities covered by a Shelf Registration Statement, file any
prospectus supplement or any post-effective amendments and otherwise take any
action necessary to include therein all disclosure and language deemed necessary
or advisable by the holders of a majority of the Registrable Securities to
effect a Shelf Offering.

 

2.3.6                     Reduction of Shelf Offering. If the managing
Underwriter or Underwriters in an Underwritten Registration pursuant to a Shelf
Offering, in good faith, advises the Company, the Demanding THL Holders and the
Requesting Holders (if any) in writing that the dollar amount or number of
Registrable Securities that the Demanding THL Holders and the Requesting Holders
(if any) desire to sell, taken together with all other Common Stock or other
equity securities that the Company desires to sell, exceeds the Maximum Number
of Securities then the Company shall include in any such Shelf Offering,
Registrable Securities pursuant to the provisions of subsection 2.1.4.

 

2.3.7                     Shelf Registration Withdrawals. Any Holder of Shelf
Registrable Securities shall have the right to withdraw all or a portion of
their Shelf Registrable Securities from a Shelf Offering for any or no reason
whatsoever upon written notification to the Company and the

 

11

--------------------------------------------------------------------------------



 

Underwriter or Underwriters (if any) of his, her or its intention to withdraw
such Shelf Registrable Securities from such Shelf Offering prior to (x) in the
case of a Shelf Offering not involving an Underwritten Offering, the
effectiveness of the applicable Registration Statement or (y) in the case of any
Shelf Registration involving an Underwritten Offering, prior to the pricing of
such Underwritten Offering.  Notwithstanding anything to the contrary in this
Agreement, the Company shall be responsible for the Registration Expenses
incurred in connection with the Shelf Registration prior to its withdrawal under
this subsection 2.3.7.

 

2.4                               Underwritten Offering. Subject to the
provisions of subsection 2.1.4, subsection 2.2.2 and Section 3.5, if (i) the
Holders of a majority of the Registrable Securities participating in a Demand
Registration or a Shelf Registration or a Shelf Offering (including a Block
Trade) so advise the Company as part of their Registration that the offering of
the Registrable Securities shall be in the form of an Underwritten Offering or
(ii) the Company advises the Holders of Registrable Securities that a Piggyback
Registration shall be in the form of an Underwritten Offering, then the right of
any Holder to include its Registrable Securities in such Registration shall be
conditioned upon such Holder’s participation in such Underwritten Offering and
the inclusion of such Holder’s Registrable Securities in such Underwritten
Offering to the extent provided herein. All such Holders proposing to distribute
their Registrable Securities through an Underwritten Offering shall comply with
the requirements under Section 3.3. The Underwriter(s) for an Underwritten
Offering subject to Section 2.1.4 and Section 2.3.6 shall be selected by the
Holders of a majority of the Registrable Securities participating in the Demand
Registration, the Shelf Registration, the Shelf Offering or Block Trade, as
applicable.

 

ARTICLE III
COMPANY PROCEDURES

 

3.1                               General Procedures. Whenever the Company is
required to effect the Registration of Registrable Securities pursuant to this
Agreement, the Company shall use its best efforts to effect such Registration to
permit the sale of such Registrable Securities in accordance with the intended
plan of distribution thereof, and pursuant thereto the Company shall, as
expeditiously as possible:

 

3.1.1                     prepare and file with the Commission as soon as
practicable a Registration Statement with respect to such Registrable Securities
and use its reasonable best efforts to cause such Registration Statement to
become effective and remain effective until all Registrable Securities covered
by such Registration Statement have been sold;

 

3.1.2                     prepare and file with the Commission such amendments
and post-effective amendments to the Registration Statement, and such
supplements to the Prospectus, as may be requested by the Holders or any
Underwriter of Registrable Securities or as may be required by the rules,
regulations or instructions applicable to the registration form used by the
Company or by the Securities Act or rules and regulations thereunder to keep the
Registration Statement effective until all Registrable Securities covered by
such Registration Statement are sold in accordance with the intended plan of
distribution set forth in such Registration Statement or supplement to the
Prospectus;

 

12

--------------------------------------------------------------------------------



 

3.1.3                     prior to filing a Registration Statement or
prospectus, or any amendment or supplement thereto, furnish without charge to
the Underwriters, if any, and the Holders of Registrable Securities included in
such Registration, and such Holders’ legal counsel, copies of such Registration
Statement as proposed to be filed, each amendment and supplement to such
Registration Statement (in each case including all exhibits thereto and
documents incorporated by reference therein), the Prospectus included in such
Registration Statement (including each preliminary Prospectus), and such other
documents as the Underwriters and the Holders of Registrable Securities included
in such Registration or the legal counsel for any such Holders may request in
order to facilitate the disposition of the Registrable Securities owned by such
Holders, which documents shall be subject to the review and comment of such
counsel;

 

3.1.4                     prior to any public offering of Registrable
Securities, use its best efforts to (i) register or qualify the Registrable
Securities covered by the Registration Statement under such securities or “blue
sky” laws of such jurisdictions in the United States as the Holders of
Registrable Securities included in such Registration Statement (in light of
their intended plan of distribution) may request and (ii) take such action
necessary to cause such Registrable Securities covered by the Registration
Statement to be registered with or approved by such other governmental
authorities as may be necessary by virtue of the business and operations of the
Company and do any and all other acts and things that may be necessary or
advisable to enable the Holders of Registrable Securities included in such
Registration Statement to consummate the disposition of such Registrable
Securities in such jurisdictions; provided, however, that the Company shall not
be required to qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify or take any action to which it would
be subject to general service of process or taxation in any such jurisdiction
where it is not then otherwise so subject;

 

3.1.5                     cause all such Registrable Securities to be listed on
each securities exchange or automated quotation system on which similar
securities issued by the Company are then listed;

 

3.1.6                     provide a transfer agent or warrant agent, as
applicable, and registrar for all such Registrable Securities no later than the
effective date of such Registration Statement;

 

3.1.7                     advise each seller of such Registrable Securities,
promptly after it shall receive notice or obtain knowledge thereof, of the
issuance of any stop order by the Commission suspending the effectiveness of a
Registration Statement or the initiation or threatening of any proceeding for
such purpose and promptly use its reasonable best efforts to prevent the
issuance of any stop order or to obtain its withdrawal if such stop order should
be issued;

 

3.1.8                     at least five (5) days prior to the filing of any
Registration Statement or Prospectus or any amendment or supplement to such
Registration Statement or Prospectus or any document that is to be incorporated
by reference into such Registration Statement or Prospectus, furnish a copy
thereof to each seller of such Registrable Securities or its counsel;

 

3.1.9                     notify the Holders at any time when (i) it receives
notice of the date and time when such Registration Statement and each
post-effective amendment thereto has become effective or a prospectus or
supplement to any Prospectus relating to a Registration Statement has been filed
and when any registration or qualification has become effective under a state
securities or blue sky law or any exemption thereunder has been obtained,
(ii) it receives any request by the

 

13

--------------------------------------------------------------------------------



 

Commission for the amendment or supplementing of such Registration Statement or
Prospectus or for additional information, and (iii) a Prospectus relating to
such Registration Statement is required to be delivered under the Securities
Act, of the happening of any event as a result of which the Prospectus included
in such Registration Statement, as then in effect, includes a Misstatement, or
in the opinion of counsel for the Company does not comply with law, and then to
correct such Misstatement or include such information as is necessary to comply
with law, in each case as set forth in Section 3.5 hereof;

 

3.1.10              permit  the Holders, the Underwriters, if any, and any
attorney or accountant retained by such Holders or Underwriter to participate in
the preparation of the Registration Statement, and cause the Company’s officers,
directors and employees to supply all information reasonably requested by the
Holders and any such Underwriter, attorney or accountant in connection with the
Registration; provided, however, that such Underwriters and other parties enter
into a confidentiality agreement, in form and substance reasonably satisfactory
to the Company, prior to the release or disclosure of any such information;

 

3.1.11              furnish to each seller of Registrable Securities such number
of copies of the Registration Statement, each amendment and supplement thereto,
the Prospectus (including each preliminary prospectus), each free-writing
prospectus as defined in Rule 405 under the Securities Act, and such other
documents as such seller may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such seller;

 

3.1.12              obtain a “cold comfort” letter from the Company’s
independent registered public accountants in the event of an Underwritten
Registration, in customary form and covering such matters of the type
customarily covered by “cold comfort” letters as the managing Underwriter may
reasonably request, and reasonably satisfactory to the Holders of a majority of
the Registrable Securities participating in the Registration and any
Underwriter;

 

3.1.13              on the date the Registrable Securities are delivered for
sale pursuant to such Registration, obtain an opinion (including customary
negative assurance), dated such date, of counsel representing the Company for
the purposes of such Registration, addressed to the Holders, the placement agent
or sales agent, if any, and the Underwriters, if any, covering such legal
matters with respect to the Registration in respect of which such opinion is
being given as the Holders, placement agent, sales agent, or Underwriter may
reasonably request and as are customarily included in such opinions and negative
assurance letters, and reasonably satisfactory to a majority of the
participating Holders and any Underwriter;

 

3.1.14              in the event of an Underwritten Offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the managing Underwriter of such offering;

 

3.1.15              use best efforts to cause all such Registrable Securities to
be listed on each securities exchange on which similar securities issued by the
Company are then listed;

 

3.1.16              use best efforts to provide a transfer agent and registrar
for all such Registrable Securities not later than the effective date of such
Registration Statement;

 

14

--------------------------------------------------------------------------------



 

3.1.17              make available to its security holders, as soon as
reasonably practicable, an earnings statement covering the period of at least
twelve (12) months beginning with the first day of the Company’s first full
calendar quarter after the effective date of the Registration Statement which
satisfies the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder (or any successor rule promulgated thereafter by the Commission);

 

3.1.18              use its reasonable efforts to make available senior
executives of the Company to participate in customary “road show” presentations
that may be reasonably requested by the Underwriter in any Underwritten
Offering;

 

3.1.19              if the Company files an Automatic Shelf Registration
Statement covering any Registrable Securities, use its best efforts to remain a
WKSI (and not become an ineligible issuer (as defined in Rule 405 under the
Securities Act)) during the period during which such Automatic Shelf
Registration Statement is required to remain effective;

 

3.1.20              if the Company does not pay the filing fee covering the
Registrable Securities at the time an Automatic Shelf Registration Statement is
filed, pay such fee at such time or times as the Registrable Securities are to
be sold;

 

3.1.21              if the Automatic Shelf Registration Statement has been
outstanding for at least three (3) years, at the end of the third year, refile a
new Automatic Shelf Registration Statement covering the Registrable Securities,
and, if at any time when the Company is required to re-evaluate its WKSI status
the Company determines that it is not a WKSI, use its best efforts to refile the
Shelf Registration Statement on Form S-3 or any similar short-form registration
statement that may be available at such time and, if such form is not available,
Form S-1 or any similar long-form registration statement that may be available
at such time, and keep such registration statement effective during the period
during which such registration statement is required to be kept effective; and

 

3.1.22              otherwise, in good faith, cooperate reasonably with, and
take such customary actions as may reasonably be requested by the Holders, in
connection with such Registration.

 

3.2                               Registration Expenses. The Registration
Expenses of all Registrations and related offerings (including Underwritten
Offerings and Block Trades) shall be borne by the Company. In connection with
each Demand Registration, each Piggyback Registration and each Shelf Offering
that is an Underwritten Offering, the Company shall reimburse the Holders of
Registrable Securities included in such Registration for the reasonable fees and
expenses of one counsel chosen by the Holders of a majority of the Registrable
Securities participating in such Demand Registration or Shelf Offering, or
participating in such Piggyback Registration, as applicable, and for the
reasonable fees and expenses of each additional counsel retained by any Holder
for the purpose of rendering a legal opinion on behalf of such Holder in
connection with any Underwritten Offering. It is acknowledged by the Holders
that the Holders shall bear all selling expenses relating to the sale of
Registrable Securities, such as Underwriters” commissions and discounts and
brokerage fees.

 

15

--------------------------------------------------------------------------------



 

3.3                               Requirements for Participation in Underwritten
Offerings. No person may participate in any Underwritten Offering for equity
securities of the Company pursuant to a Registration initiated by the Company
hereunder unless such person (i) agrees to sell such person’s securities on the
basis provided in any underwriting arrangements approved by the Company and
(ii) completes and executes all customary questionnaires, powers of attorney,
indemnities, lock-up agreements, underwriting agreements and other customary
documents as may be reasonably required under the terms of such underwriting
arrangements.

 

3.4                               Holdback Agreements.

 

3.4.1                     Holders of Registrable Securities.  Each Holder
participating in an Underwritten Offering and if requested by Underwriters
managing such Underwritten Offering and each Holder that Beneficially Owns more
than 3% of the outstanding Common Stock shall enter into customary lock-up
agreements with the managing Underwriter(s) of an Underwritten Offering that
provides for the following unless the Underwriters managing such Underwritten
Offering otherwise agree in writing, subject to customary exceptions, such
holder shall not (A) offer, sell, contract to sell, pledge or otherwise dispose
of (including sales pursuant to Rule 144 under the Securities Act), directly or
indirectly, any capital stock of the Company (including capital stock of the
Company that may be deemed to be Beneficially Owned by such Holder), (B) enter
into a transaction which would have the same effect as described in clause
(A) above, (C) enter into any swap, hedge or other arrangement that transfers,
in whole or in part, any of the economic consequences or ownership of any such
securities, whether such transaction is to be settled by delivery of such
securities, in cash or otherwise (each of (A), (B) and (C) above, a “Sale
Transaction”), or (D) publicly disclose the intention to enter into any Sale
Transaction, commencing on the earlier of the date on which the Company gives
notice to the Holders that a preliminary prospectus has been filed for such
Underwritten Offering or the “pricing” of such offering and continuing to the
date that is (x) in the case of the first two Underwritten Offerings following
the date of this Agreement, up to 90 days following the date of the final
Prospectus for such offering, or (y) in case of all subsequent Underwritten
Offerings, up to 45 days following the date of the final Prospectus for
such offering (or, in each case, such shorter period of time as requested by the
Underwriters managing such Underwritten Offering) (a “Follow-on Holdback
Period”). The Company may impose stop-transfer instructions with the Company’s
transfer agent and registrar with respect to the shares of Common Stock (or
other securities) subject to the restrictions set forth in this Section 3.4.1
until the end of such period.

 

3.4.2                     The Company.  The Company (i) shall not file any
Registration Statement for an offering of its equity securities, options or
rights convertible into or exchangeable or exercisable for such securities or
cause any such Registration Statement to become effective, or effect any public
sale or distribution of its equity securities, or any securities, options or
rights convertible into or exchangeable or exercisable for such securities
(other than as part of such Underwritten Offering or pursuant to a Special
Registration Statement) during any Follow-on Holdback Period and (ii) shall use
its best efforts to cause (A) each holder of at least 5.0% (on a fully-diluted
basis) of its Common Stock, or any securities convertible into or exchangeable
or exercisable for Common Stock, and (B) each of its directors and executive
officers to agree not to effect any Sale Transaction during any Follow-on
Holdback Period, except as part of such Underwritten Offering and subject to
customary exceptions, if otherwise permitted, unless the Underwriters managing
the Underwritten Offering otherwise agree in writing.

 

16

--------------------------------------------------------------------------------



 

3.5                               Suspension of Sales; Adverse Disclosure. Upon
receipt of written notice from the Company that a Registration Statement or
Prospectus contains a Misstatement, each of the Holders shall forthwith
discontinue disposition of Registrable Securities until it has received copies
of a supplemented or amended Prospectus correcting the Misstatement (it being
understood that the Company hereby covenants to prepare and file such supplement
or amendment as soon as practicable after the time of such notice), or until it
is advised in writing by the Company that the use of the Prospectus may be
resumed. If the filing, initial effectiveness or continued use of a Registration
Statement in respect of any Registration at any time would require the Company
to make an Adverse Disclosure or would require the inclusion in such
Registration Statement of financial statements that are unavailable to the
Company for reasons beyond the Company’s control, the Company may, upon giving
prompt written notice of such action to the Holders, delay the filing or initial
effectiveness of, or suspend use of, such Registration Statement for the
shortest period of time, but in no event more than sixty (60) days, determined
in good faith by the Board to be necessary for such purpose, or more than once
in any 12-month period. In the event the Company exercises its rights under the
preceding sentence, the Holders agree to suspend, immediately upon their receipt
of the notice referred to above, their use of the Prospectus relating to any
Registration in connection with any sale or offer to sell Registrable
Securities. The Company shall immediately notify the Holders of the expiration
of any period during which it exercised its rights under this Section 3.4 and
shall not make use of the rights under this Section 3.4 more than once in any
12-month period.

 

3.6                               Reporting Obligations. As long as any Holder
shall own Registrable Securities, the Company, at all times while it shall be a
reporting company under the Exchange Act, covenants to file timely (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
Sections 13(a) or 15(d) of the Exchange Act and to promptly furnish the Holders
with true and complete copies of all such filings. The Company further covenants
that it shall take such further action as any Holder may reasonably request, all
to the extent required from time to time to enable such Holder to sell shares of
the Common Stock held by such Holder without registration under the Securities
Act within the limitation of the exemptions provided by Rule 144 promulgated
under the Securities Act (or any successor rule promulgated thereafter by the
Commission), including providing any legal opinions. Upon the request of any
Holder, the Company shall deliver to such Holder a written certification of a
duly authorized officer as to whether it has complied with such requirements.

 

3.7                               In-Kind Distributions. If the Holders or any
of their respective Affiliates seek to effectuate an in-kind distribution of all
or part of their respective Registrable Securities to their respective direct or
indirect equityholders, the Company shall, subject to any applicable lock-ups,
work with the foregoing persons to facilitate such in-kind distribution in the
manner reasonably requested.

 

ARTICLE IV

TRANSFER RESTRICTIONS

 

4.1                               Transfer Restrictions. During the Initial
Holdback Period, the Executive shall not effect a Sale Transaction with respect
to the Common Stock received in connection with the consummation of the
transactions contemplated by the Merger Agreement Beneficially Owned by the
Executive.  The Executive agrees and consents to the entry of stop transfer
instructions with

 

17

--------------------------------------------------------------------------------



 

the Company’s transfer agent and registrar with respect to the shares of Common
Stock (or other securities) subject to the restrictions set forth in this
Section 4.1.

 

4.2                               Transfer Exemptions. Notwithstanding anything
to the contrary set forth herein, the Executive may transfer shares of Common
Stock during the Initial Holdback Period, (a) to the Company’s officers or
directors, or any affiliates or family members of any of the Company’s officers
or directors; (b) by gift to a member of the Executive’s immediate family, to a
trust, the beneficiary of which is a member of the Executive’s immediate family
or an affiliate of such person, or to a charitable organization; (c)  by virtue
of laws of descent and distribution upon death of the Executive; (d) pursuant to
a qualified domestic relations order; and (e) in the event of the Company’s
liquidation, merger, capital stock exchange, reorganization or other similar
transaction which results in all of the Company’s stockholders having the right
to exchange their shares of Common Stock for cash, securities or other property;
provided, however, that in the case of clauses (a) through (d), these Permitted
Transferees must enter into a written agreement agreeing to be bound by the
restrictions herein.

 

ARTICLE V
INDEMNIFICATION AND CONTRIBUTION

 

5.1                               Indemnification.

 

5.1.1                     The Company agrees to indemnify, to the extent
permitted by law, each Holder of Registrable Securities, its officers,
directors, partners, stockholders or members and each person who controls such
Holder (within the meaning of the Securities Act and Exchange Act) from and
against all losses, claims, damages, liabilities and expenses (including
reasonable attorneys’ fees) caused by any untrue or alleged untrue statement of
material fact contained in any Registration Statement, Prospectus or preliminary
Prospectus or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, and the Company will reimburse
such indemnitee for any legal and other expenses reasonably incurred in
connection with investigating or defending the same, except insofar as the same
arise out of or are based upon an untrue statement or alleged untrue statement
or omission or alleged omission made in such filing in reliance upon and in
conformity with any information furnished in writing to the Company by such
Holder, relating to such Holder, expressly for use therein. The Company shall
indemnify the Underwriters, their officers and directors and each person who
controls such Underwriters (within the meaning of the Securities Act) to the
same extent as provided in the foregoing with respect to the indemnification of
the Holder.

 

5.1.2                     In connection with any Registration Statement in which
a Holder of Registrable Securities is participating, such Holder shall furnish
to the Company in writing such information and affidavits as the Company
reasonably requests for use in connection with any such Registration Statement
or Prospectus and, to the extent permitted by law, shall indemnify the Company,
its directors and officers and agents and each person who controls the Company
(within the meaning of the Securities Act and Exchange Act) from and against any
losses, claims, damages, liabilities and expenses (including without limitation
reasonable attorneys’ fees) resulting from any untrue statement of material fact
contained in the Registration Statement, Prospectus or preliminary Prospectus or
any amendment thereof or supplement thereto or any omission of a

 

18

--------------------------------------------------------------------------------



 

material fact required to be stated therein or necessary to make the statements
therein not misleading, and such Holder will reimburse the Company and such
other indemnitees for any legal and other expenses reasonably incurred in
connection with investigating or defending the same, but only to the extent that
the same arise out of or are based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in such filing in reliance upon
and in conformity with any information or affidavit so furnished in writing by
such Holder, relating to such Holder, expressly for use therein; provided,
however, that the obligation to indemnify shall be several, not joint and
several, among such Holders of Registrable Securities, and the liability of each
such Holder of Registrable Securities shall be in proportion to and limited to
the net proceeds received by such Holder from the sale of Registrable Securities
pursuant to such Registration Statement. The Holders of Registrable Securities
shall indemnify the Underwriters, their officers, directors and each person who
controls such Underwriters (within the meaning of the Securities Act and
Exchange Act) to the same extent as provided in the foregoing with respect to
indemnification of the Company, and the Company shall use its commercially
reasonable efforts to ensure that no Underwriter shall require any Holder of
Registrable Securities to provide any indemnification other than that provided
hereinabove in this Section 5.1.2, and, if, despite the Company’s commercially
reasonable efforts, an Underwriter requires any Holder of Registrable Securities
to provide additional indemnification, such Holder may elect not to participate
in such Underwritten Offering (but shall not have any claim against the Company
as a result of such election).

 

5.1.3                     Any person entitled to indemnification herein shall
(i) give prompt written notice to the indemnifying party of any claim with
respect to which it seeks indemnification (provided that the failure to give
prompt notice shall not impair any person’s right to indemnification hereunder
to the extent such failure has not materially prejudiced the indemnifying party)
and (ii) unless in such indemnified party’s reasonable judgment a conflict of
interest between such indemnified and indemnifying parties may exist with
respect to such claim, permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party. If
such defense is assumed, the indemnifying party shall not be subject to any
liability for any settlement made by the indemnified party without its consent
(but such consent shall not be unreasonably withheld). An indemnifying party who
is not entitled to, or elects not to, assume the defense of a claim shall not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim. No indemnifying party shall, without the consent of the
indemnified party, consent to the entry of any judgment or enter into any
settlement which cannot be settled in all respects by the payment of money (and
such money is so paid by the indemnifying party pursuant to the terms of such
settlement) and which settlement includes a statement or admission of fault or
culpability on the part of such indemnified party or does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation.

 

5.1.4                     The indemnification provided for under this Agreement
shall remain in full force and effect regardless of any investigation made by or
on behalf of the indemnified party or any officer, director, partner,
stockholders or members, or controlling person of such indemnified party and
shall survive the transfer of Registrable Securities.

 

19

--------------------------------------------------------------------------------



 

5.1.5                     If the indemnification provided under Section 5.1
hereof from the indemnifying party is unavailable or insufficient to hold
harmless an indemnified party in respect of any losses, claims, damages,
liabilities and expenses referred to herein, then the indemnifying party, in
lieu of indemnifying the indemnified party, shall contribute to the amount paid
or payable by the indemnified party as a result of such losses, claims, damages,
liabilities and expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party, as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party or parties on the one hand and the indemnified party or
parties on the other hand in connection with the statements or omissions that
resulted in such losses, claims, damages, liabilities and expenses shall be
determined by reference to, among other filings, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, was made by, or relates to
information supplied by, such indemnifying party or indemnified party, and the
indemnifying party’s and indemnified party’s relative intent, knowledge, access
to information and opportunity to correct or prevent such action; provided,
however, that the liability of any Holder or any director, officer or
controlling person thereof under this subsection 5.1.5 shall be limited to the
amount of the net proceeds received by such Holder in such offering giving rise
to such liability. The amount paid or payable by a party as a result of the
losses or other liabilities referred to above shall be deemed to include,
subject to the limitations set forth in subsections 5.1.1, 5.1.2 and 5.1.3
above, any legal or other fees, charges or expenses reasonably incurred by such
party in connection with any investigation or proceeding. The parties hereto
agree that it would not be just and equitable if contribution pursuant to this
subsection 5.1.5 were determined by pro rata allocation or by any other method
of allocation, which does not take account of the equitable considerations
referred to in this subsection 5.1.5. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution pursuant to this subsection 5.1.5 from any
person who was not guilty of such fraudulent misrepresentation.

 

ARTICLE VI
MISCELLANEOUS

 

6.1                               Notices. Any notice or communication under
this Agreement must be in writing and given by (i) deposit in the United States
mail, addressed to the party to be notified, postage prepaid and registered or
certified with return receipt requested, (ii) delivery in person or by courier
service providing evidence of delivery, or (iii) transmission by hand delivery,
electronic mail, telecopy, telegram or facsimile. Each notice or communication
that is mailed, delivered, or transmitted in the manner described above shall be
deemed sufficiently given, served, sent, and received, in the case of mailed
notices, on the third business day following the date on which it is mailed and,
in the case of notices delivered by courier service, hand delivery, electronic
mail, telecopy, telegram or facsimile, at such time as it is delivered to the
addressee (with the delivery receipt or the affidavit of messenger) or at such
time as delivery is refused by the addressee upon presentation. Any notice or
communication under this Agreement must be addressed as follows:

 

To the Company:

 

Agiliti, Inc.

6625 West 78th Street, Suite 300

Minneapolis, Minnesota 55439

 

20

--------------------------------------------------------------------------------



 

Attention:

Email:

 

with a copy to (which shall not constitute notice):

 

Kirkland & Ellis LLP

300 North LaSalle St.

Chicago, Illinois 60654

Attention:

Richard J. Campbell

 

Carol Anne Huff

 

Ana Sempertegui

Email:

richard.campbell@kirkland.com

 

carolanne.huff@kirkland.com

 

ana.sempertegui@kirkland.com

 

To THL Agiliti and the Other Holders:

 

c/o THL Agiliti LLC

100 Federal Street, 25th Floor

Boston, Massachusetts 02110

Attention:

Shari H. Wolkon

 

Arthur Price

Email:

swolkon@thl.com

 

aprice@thl.com

 

with a copy to (which shall not constitute notice):

 

Kirkland & Ellis LLP

300 North LaSalle St.

Chicago, Illinois 60654

Attention:

Richard J. Campbell

 

Carol Anne Huff

 

Ana Sempertegui

Email:

richard.campbell@kirkland.com

 

carolanne.huff@kirkland.com

 

ana.sempertegui@kirkland.com

 

To the Executive

 

Thomas J. Leonard

6625 West 78th Street, Suite 300

Minneapolis, Minnesota 55439

Email:

 

21

--------------------------------------------------------------------------------



 

Any party may change its address for notice at any time and from time to time by
written notice to the other parties hereto, and such change of address shall
become effective thirty (30) days after delivery of such notice as provided in
this Section 6.1.

 

6.2                               Assignment: No Third Party Beneficiaries.

 

6.2.1                     This Agreement and the rights, duties and obligations
of the Company hereunder may not be assigned or delegated by the Company in
whole or in part.

 

6.2.2                     Subject to Section 4.1, the rights, duties and
obligations hereunder shall be automatically assignable by the Holders to any
transferee of all or any portion of such Holder’s Registrable Securities if
(i) the Company shall have received written notice of such assignment as
provided in Section 6.1 hereof (ii)  the Company shall have received the written
agreement of the assignee, in a form reasonably satisfactory to the Company, to
be bound by the terms and provisions of this Agreement (which may be
accomplished by an addendum or certificate of joinder to this Agreement),
(iii) giving effect to such transfer, the Registrable Securities transferred to
such transferee would be Registrable Securities, and (iv) such transfer shall
have been made in accordance with the requirements of applicable law.

 

6.2.3                     This Agreement and the provisions hereof shall be
binding upon and shall inure to the benefit of each of the parties and its
successors and the permitted assigns of the Holders, which shall include
Permitted Transferees.

 

6.2.4                     This Agreement shall not confer any rights or benefits
on any persons that are not parties hereto, other than as expressly set forth in
this Agreement and this Section 6.2.

 

6.2.5                     Any transfer or assignment made other than as provided
in this Section 6.2 shall be null and void.

 

6.3                               Counterparts. This Agreement may be executed
in multiple counterparts (including facsimile or PDF counterparts), each of
which shall be deemed an original, and all of which together shall constitute
the same instrument, but only one of which need be produced.

 

6.4                               Governing Law: Venue. NOTWITHSTANDING THE
PLACE WHERE THIS AGREEMENT MAY BE EXECUTED BY ANY OF THE PARTIES HERETO, THE
PARTIES EXPRESSLY AGREE THAT THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
UNDER THE LAWS OF THE STATE OF NEW YORK AS APPLIED TO AGREEMENTS AMONG NEW YORK
RESIDENTS ENTERED INTO AND TO BE PERFORMED ENTIRELY WITHIN NEW YORK, WITHOUT
REGARD TO THE CONFLICT OF LAW PROVISIONS OF SUCH JURISDICTION.

 

6.5                               Amendments and Modifications. Upon the written
consent of the Company and THL Agiliti, compliance with any of the provisions,
covenants and conditions set forth in this Agreement may be waived, or any of
such provisions, covenants or conditions may be amended or modified; provided,
however, that notwithstanding the foregoing, any amendment hereto or waiver
hereof that adversely affects a Holder (other than THL Agiliti) solely in its
capacity as a holder of the shares of capital stock of the Company, in a manner
that is materially different from THL Agiliti shall require the consent of the
Holder so affected. No course of dealing between any

 

22

--------------------------------------------------------------------------------



 

Holder or the Company and any other party hereto or any failure or delay on the
part of a Holder or the Company in exercising any rights or remedies under this
Agreement shall operate as a waiver of any rights or remedies of any Holder or
the Company. No single or partial exercise of any rights or remedies under this
Agreement by a party shall operate as a waiver or preclude the exercise of any
other rights or remedies hereunder or thereunder by such party.

 

6.6                               Other Registration Rights. The Company
represents and warrants that no person, other than a Holder of Registrable
Securities, has any right to require the Company to register any securities of
the Company for sale or to include such securities of the Company in any
Registration filed by the Company for the sale of securities for its own account
or for the account of any other person. Further, the Company represents and
warrants that this Agreement supersedes any other registration rights agreement
or agreement with similar terms and conditions and in the event of a conflict
between any such agreement or agreements and this Agreement, the terms of this
Agreement shall prevail.

 

6.7                               Effectiveness; Term. This Agreement shall
become effective on the date hereof and shall thereupon replace in full the
Existing Registration Rights Agreement. This Agreement shall terminate on the
date when no Registrable Securities are outstanding.

 

[SIGNATURE PAGES FOLLOW]

 

23

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 

 

COMPANY:

 

 

 

AGILITI, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Charles P. Holden

 

 

Name:Charles P. Holden

 

 

Title:Chief Financial Officer

 

 

 

THL AGILITI LLC

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Charles P. Holden

 

 

Name:Charles P. Holden

 

 

Title:Chief Financial Officer

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------



 

 

EXECUTIVE:

 

 

 

/s/ Thomas J. Leonard

 

Thomas J. Leonard

 

 

 

OTHER HOLDERS:

 

 

 

/s/ Michael A. Bell

 

Michael A. Bell

 

 

 

/s/ Gary L. Gottlieb

 

Gary L. Gottlieb

 

 

 

/s/ Henry A. McKinnell

 

Henry A. McKinnell

 

 

 

/s/ Paul M. Montrone

 

Paul M. Montrone

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------